LAW OFFICES OF CHARLES G. SMITH, APC

15303 VENTURA BOULEVARD, SUITE 1650

SHERMAN OAKS, CALIFORNIA 91403-6620

Fax 818-382-3433

Tel 310-401-1370 «

CoCo OH DR nH PP WD NO

NO wo NY NH WHO KN NY NN NY KR HR KF Fe RP RP Re Re Re
oO SN DO WN BP WW NY KH OS OO Wn DB WA Hh WY NY KF O&O

 

 

Case 18-12491-CSS Doc 2081 Filed 09/21/20 Page 1 of 2

CHARLES G. SMITH, State Bar No. 116242 nn
charlie@CharlesGSmithLaw.com

DANA M. SILVA, State Bar No. 271920 2028SEP 21 AM 8: 40

dana(@CharlesGSmithLaw.com CLERK
LAW OFFICES OF CHARLES G. SMITH, APC US BANKRUPTCY COURT
15303 Ventura Boulevard, Suite 1650 MATRINT Fe AEP tae

Sherman Oaks, California 91403-6620
Telephone: 310-401-1370
Facsimile: 818-382-3433

Attorneys for Creditor Certified Nursing
Registry, Inc.

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re Case No. 18-12491-CSS
PROMISE HEALTHCARE GROUP, Chapter 11
LLC, et al.,!
NOTICE OF WITHDRAWAL OF
Debtors. COUNSEL FOR CREDITOR
CERTIFIED NURSING REGISTRY,

 

' The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal
tax identification number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180),
Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. ( 6644 ), HLP of Los Angeles, LLC (9102),
HLP of Shreveport, Inc. ( 1708), HLP Properties at The Villages Holdings, LLC (0006), HLP
Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953),
Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831 ),
Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital
of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171),
Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise
Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital
of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee,
Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of
Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC
(6535), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH
Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise
Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and
PHG Technology Development and Services Company, Inc. (7766). The mailing address for the
Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, Inc., 50
California Street, Suite 1900, San Francisco, CA 94111.

1
NOTICE OF WITHDRAWAL OF COUNSEL

 
LAW OFFICES OF CHARLES G. SMITH, APC

15303 VENTURA BOULEVARD, SUITE 1650

SHERMAN OAKS, CALIFORNIA 91403-6620

Fax 818-382-3433

Tel 310-401-1370 «

S020 AN DW BR W LPO —

BO wNO NH NH KH NH KH HN NO HY KH RRR Fe RR RR S|
on DN OH BR WY NYO KF OD OO Wns DB NA BR W HB KK CO

 

 

Case 18-12491-CSS Doc 2081 Filed 09/21/20 Page 2 of 2

PLEASE TAKE NOTICE that the Law Offices of Charles G. Smith, APC has
withdrawn as counsel for record for Creditor Certified Nursing Registry, Inc.

Creditor Certified “ve Registry, Inc.’s contact information is as follow:

Certified Nursing Registry, Inc.
c/o Cristina Sy, ros ent

2707 Valley oulevard, Suite 309
West Covina, CA 91792

(626) 912-1877

DATED: September 16, 2020 LAW OFFICES OF CHARLES G.
SMITH, APC

ov byl) _A~

"Charles G. Smith
Attorneys for Creditor Certified Nursing
Registry, Inc.

2
NOTICE OF WITHDRAWAL OF COUNSEL

 
